DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 08/23/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 03/23/2022 Applicants elected, without traverse, the invention of Group 1 (claims directed to methods comprising analysis of genetic polymorphisms), and the particular polymorphism that is rs2234663 (the VNTR in IL-1RN).
Claim 10 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 2 of the Office Action of 06/08/2022.  Election was made without traverse in the reply filed on 03/23/2022.

Information Disclosure Statement
The listing of references in the specification (e.g.:  pages 17-18 of the Specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless these references have been cited by the examiner on form PTO-892, they have not been considered.

New Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The instant rejection of claims for encompassing subject matter that was not adequately described or specifically envisioned by the application as originally filed is relevant to the breadth of the claims.  The claims are directed to methods to predict an increased risk of a greater susceptibility to a metal implant sensitivity in a test person, but the claims to not clearly set forth method steps that require such a prediction is made.  The step relevant to prediction is recited as “when the repeat is present five times, determining that an increased risk of greater susceptibility to a metal implant sensitivity in the test person is present”, and as such the “determining that an increased risk … is present” is conditionally dependent upon the repeat being dependent five times.  But there is no practical step which requires that the repeat is present five times because the steps of analysis is only “examining a VNTR polymorphism rs2234663 … and ascertaining whether the repeat is present five times”, and thus the analysis doesn’t require that the repeat is present five times (i.e.:  the analysis step of the claim could detect the presence of a number of repeats other than five).  But the claims include a step of “switching the test person to a ceramic implant material”, and thus the switching is performed regardless of the outcome of the “examining a VNTR polymorphism rs2234663”.  The relevant disclosure in the application as originally filed is provided in paragraph [0014] of the specification, where the switching to a ceramic implant is specifically made when a subject is at risk of complications related to the implant material, which is relevant to the detection of the risk-related genotype in the subject.  In light of the disclosure of the application, and the presentation of the amended claims, applicants may wish to consider the following claim language.  Please note that the following claim language is constructed to also address other rejections provided later in this Office Action.
A method to predict an increased risk of a metal implant sensitivity in a test person, the method comprising:
providing an isolated sample comprising genetic material of the test person;
analyzing the genetic material to detect the number of repeats of SEQ ID NO: 2 in the rs2234663 VNTR polymorphism in the interleukin-1 receptor antagonist (IL-1RN) gene;
detecting the presence of an allele comprising five repeats of SEQ ID NO: 2;
determining that an increased risk of a metal implant sensitivity in the test person is present; and 
implanting an implant into the test person wherein the implant is a ceramic material.

Withdrawn Claim Objections
The objection to claim 1, as set forth on page 3 of the Office Action of 06/08/2022, is withdrawn in light of the amendments to the claims to recite the gene name interleukin -1 receptor antagonist and the gene symbol IL-1RN.

Withdrawn Claim Rejections - 35 USC § 112 – Indefiniteness
The rejection of claims 6-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of the Office Action of 06/08/2022 is withdrawn in light of the amendments to the claims. 

New Claim Rejections - 35 USC § 112 – Indefiniteness
Necessitated by Claim Amendments
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-9 are unclear over recitation of the phrase “switching the test person to a ceramic implant material”.  The phrase is unclear because there is no requirement in the method that the subject of the method (i.e.:  the “test person”) has any pre-existing implant.  The preamble of claim 6 recites a method to predict of an increased risk, which does not in itself require that the subject already has any implant.  The phrase is thus further unclear as to whether the claim is intended to require that some ceramic material is in fact implanted in to the test person, or if the “switching” is intended to encompass a change in a prospective treatment plan from using a metal implant to planning to use a ceramic implant.

Maintained Claim Rejection - Improper Markush Grouping
Claims 6-9 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each species is considered to be a different method requiring the analysis and detection of a polymorphism at a distinct genomic position or combination thereof.  
The recited alternative elements do not share a single structural similarity, as each method relies on the detection of a different polynucleotide sequence/variation (i.e.:  nucleotide content in different genomic locus that may affect/alter the expression/function of a distinct gene).  Each genetic locus having any different polynucleotide content has a different chemical structure in that it consists of a different nucleotide sequence.  And each polymorphism has a different biological activity in that it has a different specificity of hybridization required for analysis/detection, and may alter expression/function of a different protein having a different biological activity.  Thus, the species do not share a single structural similarity or biological activity.  The only structural similarity present is that polymorphisms are present in nucleic acids.  The fact that the polymorphic/variable positions comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of “comprising a nucleic acid” alone is not essential to the common activity of being correlated with metal implant sensitivity, as asserted by the specification.  Accordingly, while the different genetic variants are asserted to have the property of increased methylation in the presence of allograft injury, they do not share a single structural similarity essential to this activity. 
Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a related to metal sensitivity is particular to each different polymorphism (i.e.:  the particular content in a particular context) because of role in expression/function of some particular gene, not based on some particular common structural feature shared among the different variable loci themselves.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different polymorphic positions are associate with metal sensitivity.  Nor is there an expectation that the different variable loci will behave the same way, where the specification teaches that in fact different loci show different associations with phenotypes (e.g.:  Tables 7 and 8 show that the IL-1B variant is not associated with metal sensitivity with atopy, whereas the IL-1RN variant is).
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Remarks
Applicants have traversed the rejection of claims as reciting an improper Markush style grouping of alternatively useable elements.  Applicants’ arguments (p.7-8 of the Remarks) have been fully and carefully considered but are not persuasive to withdraw the rejection.  Applicants’ arguments are directed to the language used to present the grouping of alternatively useable elements, where the claim 6 recites the phrase “at least one of”.  However, the pertinent issue with regard to the rejection as maintained above is not the particular language used to present the grouping, but instead the issue is that the separate polymorphic variants are structurally distinct, from different loci of the human genome, and have different functionally with respect to the biological effect of the variations and the manner in which they may be detected (as set forth in the rejection above).  The Examiner maintains that the sperate and distinct polymorphic variations are themselves amenable to inclusion in a proper Markush style grouping of alternatively useable elements. 

Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “a method to predict”, and recite an active step of examining a VNTR, the claims in light of the specification are broadly directed to an evaluation that is based on detection of genetic content, and the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement.  Additionally, where the claims are directed to a prediction based on gene content, the claims are directed to the a natural phenomenon which is an asserted genotype:phenotype association.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  There is no additional practical steps based on the prediction of metal implant sensitivity of a subject. 
Here it is noted the while claim 6 recites “switching the test person to a ceramic implant material”, this limitation has been addressed earlier in this Office Action under 35 USC 112 as unclear.  In so far as it is not clear that the “switching” in fact requires the implantation of a ceramic implant into the subject, the recitation is not sufficient to be considered a step that integrates any prediction into a practical application of that prediction.  Further in this regard it is noted that while a decision to “switch” any implant may be based on a prediction of metal implant sensitivity, the determination of metal implant sensitivity is based on a particular VNTR determination (i.e.:  when the repeat is present five times), but the claims do not require that the particular VNTR is in fact present and detected (i.e.:  the relevant step of the claim is “ascertaining whether the repeat is present five times”, and thus appear to encompass a detection of a repeat that is not five times).

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive; e.g.:  the specification at para 5 teaches that detection of rs2234663 content was known in the prior art.  And Sampaio Fernandes et al (2017)(citation C4 on the IDS of 11/17/2020) teaches that detection of rs2234663 in the context of metal implant sensitivity was known in the art. Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.
Response to Remarks
Applicants have traversed the rejection of claims as directed to subject matter that is not significantly more than a judicial exception to patentability.  Applicants’ arguments (p.8-9 of the Remarks) have been fully and carefully considered but are not persuasive to withdraw the rejection.  Applicants’ traversal is directed to the argument that the amendment reciting “switching the test person to a ceramic implant material” provides a practical application of any judicial exception that is recited in the claims.  This argument is not persuasive because, as set forth in the rejection, the limitation is unclear has been addressed earlier in this Office Action under 35 USC 112.  In so far as it is not clear that the “switching” in fact requires the implantation of a ceramic implant into the subject, the recitation is not sufficient to be considered a step that integrates any prediction into a practical application of that prediction.  Further, as noted in the rejection, the determination of metal implant sensitivity is conditionally dependent on a particular VNTR determination (i.e.:  when the repeat is present five times), but the claims do not require that the particular VNTR is in fact present and detected (i.e.:  the relevant step of the claim is “ascertaining whether the repeat is present five times”, and thus appear to encompass a detection of a repeat that is not five times).  Thus the “switching” is not clearly dependent upon the relevant determination of any increased risk.

Withdrawn Claim Rejections - 35 USC § 102 and 103
The rejections of claims under 35 U.S.C. 102(a)(1) as being anticipated by Sampaio Fernandes et al, as set forth on pages 10-11 of the Office Action of 06/08/2022, and under 35 U.S.C. 103 as being unpatentable over Sampaio Fernandes et al in view of Chaturverdi, as set forth on pages 11-12 of the Office Action of 06/08/2022, are withdrawn in light of the amendments to the claims.  Although certain portions of the amended claims are rejected in this Office Action as unclear, the claims recite the step of determining that an increased risk of greater susceptibility to a metal implant sensitivity in the test person is present and include steps related the detection of the 5 repeat allele of rs2234663 for the determining.  The closest prior art of Sampaio Fernandes et al teaches the analysis of the relevant IL1RN VNTR in subjects with complications related to metal dental implants, but teaches “In this investigation, no significant association between the allelic or genotypic composition of IL1RN and the outcome (presence or absence of biological complications) was found”.   

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634